l^BLflH- CmM OfAPfcfils,

ff6.17. WIS

                                         FILED IN COURT OF A!
                                          12th Court nf Appeal
           MS,
    mammcFTtm                                    FEB 2 6 2015

                                                TYLER TEXAS
LfcE/UG. ll-IH-wm-CH                       CATHY 3. LUS.', C
7Rl$L/\ic, 111-/350-/3




Dfflfl mom,
    .J WodlJ like to fipfiolojizc -h ih< 6w+ fer my fattJiAM f*'fa»f
fly n\Oh^m for iimt ak^wn. J ms urivtirc •hid'£ fle&lecJ-h

Copitb of all JlMr/s -Filed 4* the C0Uf<j-t "Xn ai\ erlfenlpj- -fa Je
mV)j4 hy ihc bock- , Z api fc~4vkr*-&Ag ,/*)•> moho-n far /nVe, 4W/W
M the aprcprtcAt, paptv n/art -Afc //»\c< J mi ihc ca/s4 k> tocuzse
i\y ttrer -fn,fi\ lack e,f- Iticltdyc sf prober prtcedguf*. of &**+•
nnAtfh *


   fodbcrimrci ffl tcfkrtmze ±a Ht fatts Utu M*t*y* the hwr^nj-farfy
IH-fHUk vou Fart tout jlme,

                                              Vrsy Irutly Your* ,


                                              T/Ur Tx 7<70£-
                        A/a a-ft-ooMfrcfi
STftTEOFTEXffc                       IN THECMIOF WBIH6
      VS•                            tt 7H JUDICAL qjstnic r
HENRY 6WHMHEY                         TYLEft, 7EXB5



                 NlOiION fofi Exm«m/i/


TO THE HQNQM&LE 1MGE OF SfiXO COURT:

  HetB C0MB5 NOW, H£/uMSWIAimYr 9PPELLMT IN THE HBCLB
  ENTITLED fthlO MMBRZDCKE, RHD M REQtiFSTZtib tiN
  EXTENSION OF TIME. TO RECfiLCUUrTE IrM FDD M IIW&XONfiL
    XLD3tz TO THE CUmHl D£fiDLTN£f TO FILE THE Mrzumi
     SE BRIEF. PLEASE FILE THtf MC7XCM MO RftXHO TO THE
  fiTTEH/TIOM OF THE COUNT .


                                     RESPECTFULLY SUfiMlTBD,

                                     HENRY M.SWMNeY
                                     M Gfoim STREET
                                      7HLER TEAfit    7b70^
                           CERTIFICATE OF SERVICE


      This is to certify that a copy of the foregoing Motion has been delivered to
Michael West, Counsel for the State, at the addresses listed below on this the 17
day of hhroary              __, 2015 by hand delivery or regular mail or the State of
Texas electronic filing system.



                                      % a~yi/y/ JT/Cas*^   7
                                      Henry Swinney




Michael West
Smith County District Attorney's Office
100 North Broadway, 4th Floor
Tyler, Texas 75702